Appeal by defendant from two judgments of the Supreme Court, Queens County (Agresta, J.), both rendered October 30, 1980, convicting him of two counts of rape in the first degree, upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record, as well as the arguments raised by defendant in correspondence with his assigned counsel, and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.